Title: From Thomas Jefferson to Thomas Appleton, 2 September 1788
From: Jefferson, Thomas
To: Appleton, Thomas


          
            
              Sir
            
            à Paris Sep. 2. 1788.
          
          I have duly received your favor of the 24th. Aug. and think with you there should be no contest for the duty on the candles. I shall be ready to answer it to you whenever you please.
          I presume you have heard that New York has acceded to the new constitution. I have the honor to be Sir Your most obedt & most humble servt,
          
            Th: Jefferson
          
        